              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRUCE A. GILBERT,
    Plaintiff,

       v.                                                    NO. 19-CV-2986

DIPLOMAT PROPERTY MGR LLC, et al.,
    Defendants.

                                  MEMORANDUM

       Prose Plaintiff Bruce A. Gilbert has filed an Amended Complaint against

Diplomat Property MGR LLC, Bank of America, Fay Servicing, and McCabe,

Weisberg & Conway LLC. ECF Nos. 18, 20. Gilbert also filed a Motion to

Proceed In Forma Pauperis. ECF No. 19. Because the Court previously granted

Gilbert's application to proceed informa pauperis (ECF No. 6), his current motion

(ECF No. 19) seeking the same relief is denied as moot. For the following reasons,

the Amended Complaint (ECF Nos. 18, 20) will be dismissed with prejudice.

I.     FACTS

       Gilbert used the Court's preprinted form complaint and filled in the sections

requesting the basis for this Court's jurisdiction, the operative facts, and relief

requested. ECF No. 18 at 2. Under Section II - Basis for Jurisdiction, Gilbert
                                                                                           ,/
alleges Federal Question and Diversity of Citizenship. Id. According to Gilbert,

the federal Constitutional, statutory or treaty right at issue is "sates of Texas, North

Carolina, and New York are now involved and the amount is 360,000.00 plus
damages which equal 100,000.00." Id. Gilbert is a Pennsylvania citizen for

diversity purposes and all Defendants' citizenship is diverse to his except for

McCabe, Weisberg & Conway LLC. Id. at 2, 3. The topics addressed in Gilbert's

narrative include a loan modification, predatory lending, and fraud. Id. at 3.

Gilbert alleges he sustained injuries that "have been medical, emotional, mental

loss of jobs, threat of being evicted for 10 years for [sic] my home of20." Id. at 4.

The relief Gilbert seeks is "360,000 (loan amount) plus 100,000 (damages) due to

the fraud that led us to this point." Id.

II.    STANDARD OF REVIEW

       28 U.S.C. § 1915(e)(2)(B)(ii) requires the Court to dismiss a complaint if it

fails to state a claim. Whether a complaint fails to state a claim under §

1915(e)(2)(B)(ii) is governed by the same standard applicable to motions to

dismiss under Federal Rule of Civil Procedure 12(b)(6), see Tourscher v.

McCullough, 184 F.3d 236,240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains "sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quotations omitted). As Gilbert is proceedingpro se, the

Court construes his allegations liberally. Higgs v. Att'y Gen., 655 F.3d 333, 339

(3d Cir. 2011 ).




                                            2
       Federal Rule of Civil Procedure 8(a) requires a complaint to contain "a short

and plain statement of the claim showing that the pleader is entitled to relief." A

district court may sua sponte dismiss a complaint that does not comply with Rule 8

if "the complaint is so confused, ambiguous, vague, or otherwise unintelligible that

its true substance, if any, is well disguised." Simmons v. Abruzzo, 49 F.3d 83, 86

(2d Cir. 1995) (quotations omitted). This Court has noted that Rule 8 "requires

that pleadings provide enough information to put a defendant on sufficient notice

to prepare their defense and also ensure that the Court is sufficiently informed to

determine the issue." Fabian v. St. Mary's Med. Ctr., No. Civ. A. 16-4741, 2017

WL 3494219, at *3 (E.D. Pa. Aug. 11, 2017) (quotations omitted).

      Additionally, Gilbert's Amended Complaint is subject to dismissal if it fails

to set forth a proper basis for this Court's exercise of subject matter jurisdiction.

28 U.S.C. § 1915(e)(2)(B); Fed. R. Civ. P. 12(h)(3) ("If the court determines at any

time that it lacks subject-matter jurisdiction, the court must dismiss the action.");

Group Against Smog and Pollution, Inc. v. Shenango, Inc., 810 F.3d 116, 122 n.6

(3d Cir. 2016) (explaining that "an objection to subject matter jurisdiction may be

raised at any time [and] a court may raise jurisdictional issues sua sponte"). As a

plaintiff commencing an action in federal court, Gilbert bears the burden of

establishing federal jurisdiction. See Lincoln Ben. Life Co. v. AEI Life, LLC, 800

F.3d 99, 105 (3d Cir. 2015) ("The burden of establishing federal jurisdiction rests


                                           3
with the party asserting its existence." (citing DaimlerChrysler Corp. v. Cuno, 547

U.S. 332, 342 n.3 (2006)).

III.   DISCUSSION

       Gilbert's Amended Complaint fails to provide enough information to put

any of the named defendants on enough notice to prepare their defenses. Further,

the Court is not sufficiently informed to determine the issues. Here, the factual

allegations are identical to the initial Complaint. Accordingly, the Amended

Complaint remains indecipherable.

       Gilbert describes a situation where a 2009 loan modification was completed

under Gilbert's deceased father's name that Gilbert attempted to correct but the

loan was subsequently sold. ECF No. 18 at 3. It appears that Gilbert included any

entity that purchased the loan as a defendant. Gilbert claims Defendant Diplomat

Property MGR LLC is the current holder of the loan. Id. However, the Complaint

does not appear to include any facts related to named Defendant McCabe,

Weisberg & Conway LLC.

       Additionally, the basis for the Court's jurisdiction is uncertain. Gilbert has

not indicated how this Court has jurisdiction and it is unclear from the facts

asserted in the Complaint whether a factual basis exists that would permit this

Court to exercise federal question jurisdiction over this case. Further, so long as




                                           4
McCabe, Weisberg & Conway LLC is listed as a defendant, complete diversity of

the parties does not exist.

IV.   CONCLUSION

      Having reviewed the Amended Complaint, the Court finds that Gilbert failed

to correct the previous defects contained therein. Accordingly, the Court finds the

Amended Complaint fails to state a cognizable claim and it provides no basis for

the Court to exercise subject matter jurisdiction. Accordingly, the Court will

dismiss the complaint pursuant to Rule 8 and 28 U.S.C. § 1915(e)(2)(B)(ii), with

prejudice. An appropriate Order accompanies this Memorandum.



                                             BY THE COURT:




                                             CHADF.




                                         5
